         Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.1 Page 1 of 8
                                                                                          FILED
                                                                                            AUG O5 2019
 1                                                                                  CLEH.; US D1S ! HICT COu Fff
                                                                                 SOUTHER'1 DISTRICT O>' C ALI FORNI/
                                                                                 BY                         (1E-PUT'
 2

 3

 4

 5

 6                                     UNITED ST ATES DISTRICT COURT

 7                                    SOUTHERN DISTRICT OF CALIFORNI~                  MJ
 8    UNITED STATES OF AMERICA,                                  Case No.:
                                                                                  19           32 6 8
                                                                   ~         -
 9                                     Plaintiff,                AMENDEB COMPLAINT FOR
                                                                 VIOLATION OF
10            V.
                                                                 Title 18, U.S.C., Sec. 11 l(a)(l)-Assault
11                                                               on a Federal Officer (Felony)
      Barbara L. ROSS,
12
                                       Defendant.
13

14

15
16   The undersigned complainant being duly sworn states:

17                                                  COUNTl

18           On or about August 2, 2019, within the Southern District of California, defendant Barbara L.

19   ROSS, intentionally and forcibly assaulted a person designated in Title 18, United States Code, Section

2 o 1114, to wit Department of Homeland Security, United States Customs and Border Protection Officer L.

21   Tovar, while Officer L. Tovar was engaged in and on account of the performance of his official duties,

22   such acts involving physical contact with Officer L. Tovar; in violation of Title 18, United States Code,

23   Section 111 (a)(l ), a felony.

24                                                  COUNT2

25           On or about August 2, 2019, within the Southern District of California, defendant Barbara L.

26   ROSS, intentionally and forcibly assaulted a person designated in Title 18, United States Code, Section

27   1114, to wit Department of Homeland Security, United States Customs and Border Protection Officer M.

     Perez, while Officer M. Perez was engaged in and on account of the performance of his official duties,
28

     ~/z
         Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.2 Page 2 of 8




 1   such acts involving physical contact with Officer M. Perez; in violation of Title 18, United States Code,

 2   Section 11 l(a)(l), a felony.

 3

 4   And the complainant states that this complaint is based on the attached statement of facts, which is




                                                        ~~
 5   incorporated herein by reference.

 6

 7                                                      Nathaniel Fountain
                                                        Homeland Security Investigations
 8
     Sworn to before me and subscribed in my presence, this 5th day of August 2019.



~:
12
                                                        I/J1df//iiL
                                                        United States Magistrate Judge

13

14

15

16

17

18

19

20

21

22

23

24
                                                        2
25

26

27

28
         Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.3 Page 3 of 8




 1                                 AMENDED PROBABLE CAUSE STATEMENT
 2
                I, Special Agent Nathaniel Fountain, declare under penalty of perjury, the following is true and
 3

 4   correct:

 5              On August 2, 2019 at approximately 1145 hours, Barbara L. ROSS ("ROSS"), a United States

 6   Citizen, entered the United States at the San Ysidro, California, Port of Entry. ROSS was the passenger
 7
     in a 2016 Nissan Rogue ("the vehicle") bearing California plates.
 8
                A U.S. Customs and Border Protection Officer (CBPO) was assigned to vehicle pnmary
 9
     inspection lanes when the vehicle pulled up. The driver of the vehicle handed the CBPO four birth
10
     certificates along with two California State driver' s licenses, identifying the driver and ROSS. The
11
12   CBPO noticed one of the minor children in the vehicle was not the child of the driver or ROSS and asked

13   where the minor's parents were. ROSS replied, stating the minor's parents were both in prison. ROSS

14   and the driver were then asked where they were going, to which ROSS stated "it doesn't matter". ROSS
15
     then began to get loud and angry towards the CBPO. The CBPO then referred the vehicle for further
16
     inspection.
17
                On August 2, 2019 at approximately 1148 hours, a CBPO escorted the vehicle into the secondary
18

19
     inspection lot. As soon as the vehicle parked, ROSS exited the vehicle and began to yell at Officers.

2 o CBPO Perez then instructed ROSS to get back in her vehicle, but ROSS refused. CBPO Perez then

21   attempted to gain control of ROSS, who began slapping his hands and scratched downwards on his hands,
22   drawing blood. ROSS continued to resist CBPO Perez until she was taken to the ground, where she was
23
     handcuffed. CBPO Perez, and another Officer, then raised ROSS to her feet and began to escort her to
24
     the Security Office for further processing. While being escorted to the security office, ROSS turned her
25
     head toward SCBPO Tovar and attempted to bite his arm, latching onto his uniform. SCBPO Tovar then
26
     pulled his shirt away from ROSS's mouth, when she attempted to again bite him. SCBPO Tovar then
27

28
         Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.4 Page 4 of 8




 1   instructed ROSS to not bite him, while moving his arm out of ROSS's reach. ROSS was then taken to

 2   the security office for processing.
 3
            On August 2, 2019 at approximately 1400 hours, Homeland Security Investigations (HSI) Special
 4
     Agents Nathaniel Fountain, Nicholas Crosby, and Justin Trujillo arrived on scene to speak with ROSS.
 5
     ROSS was sporadically yelling at Officers in the security office about wanting to leave. Agents Fountain
 6

 7
     and Crosby approached ROSS about speaking with the driver and allowing them to leave once Agents

 8   complete an interview. ROSS then made a spontaneous utterance to Agents while seated on the bench,

 9   stating "I aint gonna lie, I bit him". Agents then reiterated they were going to interview the driver then
10   they would interview her.
11
            On August 2, 2019 at approximately 1417 hours, Agents spoke with the driver of the vehicle, who
12
     recalled the events from the primary inspection area to the secondary inspection area in line with the
13
     Officer's statements. The driver then stated when they saw Officers remove ROSS from the vehicle,
14

15   they exited the vehicle as well, which was when they were handcuffed as well and escorted to the security

16   office. The driver also stated that ROSS has exhibited nervousness around Officers in the past.

17          On August 2, 2019 at approximately 1600 hours, Agents spoke with ROSS. During a post-
18
     Miranda interview, ROSS admitted to knowingly biting the Officer while resisting, stating she had done
19
     so in retaliation to being choked.
20
            On August 2, 2019 at approximately 1700 hours, Agents notified ROSS she was under arrest for
21
     Assault on a Federal Officer. ROSS then began to get loud and yelled at both Agents and Officers. ROSS
22

23   then proceeded to pull down her pants and urinated on the floor of the security office. Officers then

24
                                                         2
25

26

27

28
         Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.5 Page 5 of 8




 1   escorted ROSS to a holding cell, where ROSS began to pound and kick against the door, damaging the

 2   lock and door in the process. ROSS was then placed in handcuffs and escorted to a padded cell. While
 3
     in the padded cell, ROSS began to throw her head and body against the door while yelling, which resulted
 4
     in Officers removing her from the cell and placed her back on the bench.
 5
        ROSS was arrested and charged with violation(s) of Title 18 USC 11 l(a)(l), Assault on a Federal
 6
     Officer.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                        3
25

26

27

28
     Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.6 Page 6 of 8




 1                                        PROBABLE CAUSE STATEMENT

 2
                I, Special Agent Nathaniel Fountain, declare under penalty of perjury, the following is true and
 3

 4   correct:

 5              On August 2, 2019 at approximately 1145 hours, Barbara L. ROSS ("ROSS"), a United States

 6 Citizen, entered the United States at the San Ysidro, California, Port of Entry. ROSS was the passenger
 7
     in a 2016 Nissan Rogue ("the vehicle") bearing California plates.
 8
                A U.S. Customs and Border Protection Officer (CBPO) was assigned to vehicle primary
 9
     inspection lanes when the vehicle pulled up. The driver of the vehicle handed the CBPO 4 birth
10
     certificates along with 2 California State driver's licenses, identifying the driver and ROSS. The CBPO
11
12   noticed one of the minor children in the vehicle was not the child of the driver or ROSS and asked where

13   the minor's parents were. ROSS replied, stating the minor's parents were both in prison. ROSS and the

14   driver were then asked where they were going, to which ROSS stated "it doesn't matter". ROSS then
15
     began to get loud and angry towards the CBPO. The CBPO then referred the vehicle for further
16
     inspection.
17
                On August 2, 2019 at approximately 1148 hours, a CBPO escorted the vehicle into the secondary
18

19   inspection lot. As soon as the vehicle parked, ROSS exited the vehicle and began to yell at Officers.

2 o Officers then instructed ROSS to get back in her vehicle, but ROSS refused. Officers then attempted to

21   gain control of ROSS, who began slapping Officers hands and scratched downwards on an Officer's
22   hands, drawing blood. ROSS continued to resist Officers until she was taken to the ground, where she
23
     was handcuffed. Officers then raised ROSS to her feet and began to escort her to the Security Office for
24
     further processing. While being escorted to the security office, ROSS turned her head on another Officer
25
     and attempted to bite their arm, latching onto the Officer's uniform. The Officer then pulled their shirt
26
     away from ROSS's mouth, when she attempted to again bite the Officer. The Officer then instructed
27

28
     Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.7 Page 7 of 8




 1   ROSS to not bite them, while moving their arm out of ROSS's reach. ROSS was then taken to the

 2   security office for processing.
 3
            On August 2, 2019 at approximately 1400 hours, Homeland Security Investigations (HSI) Special
 4
     Agents Nathaniel Fountain, Nicholas Crosby, and Justin Trujillo arrived on scene to speak with ROSS.
 5
     ROSS was sporadically yelling at Officers in the security office about wanting to leave. Agents Fountain
 6

 7   and Crosby approached ROSS about speaking with the driver and allowing them to leave once Agents

 a   complete an interview. ROSS then made a spontaneous utterance to Agents while seated on the bench,

 9   stating "I aint gonna lie, I bit him". Agents then reiterated they were going to interview the driver then
1 O they would interview her.

11
            On August 2, 2019 at approximately 1417 hours, Agents spoke with the driver of the vehicle, who
12
     recalled the events from the primary inspection area to the secondary inspection area in line with the
13
     Officer's statements. The driver then stated when they saw Officers remove ROSS from the vehicle,
14

15   they exited the vehicle as well, which was when they were handcuffed as well and escorted to the security

16   office. The driver also stated that ROSS has exhibited nervousness around Officers in the past.

17           On August 2, 2019 at approximately 1600 hours, Agents spoke with ROSS. During a post-
18
     Miranda interview, ROSS admitted to knowingly biting the Officer while resisting, stating she had done
19
     so in retaliation to being choked.
20
             On August 2, 2019 at approximately 1700 hours, Agents notified ROSS she was under arrest for
21
     Assault on a Federal Officer. ROSS then began to get loud and yelled at both Agents and Officers. ROSS
22
23   then proceeded to pull down her pants and urinated on the floor of the security office. Officers then

24
                                                         2
25
26

27

28
     Case 3:19-cr-03350-W Document 1 Filed 08/05/19 PageID.8 Page 8 of 8




 1   escorted ROSS to a holding cell, where ROSS began to pound and kick against the door, damaging the

 2   lock and door in the process. ROSS was then placed in handcuffs and escorted to a padded cell. While
 3
     in the padded cell, ROSS began to throw her head and body against the door while yelling, which resulted
 4
     in Officers removing her from the cell and placed her back on the bench.
 5
        ROSS was arrested and charged with violation(s) of Title 18 USC 11 l(a)(l), Assault on a Federal
 6
     Officer.
 7

 8      Executed on August 2, 2019 at 1700 hours.
 9

10

11

12

13      On the basis of the facts presented in this probable cause statement consisting of 03 pages, I find

14   probable cause to believe the defendant, Barbara L. ROSS, named in this probable cause statement,
15
     committed the offense on August 2, 2019 in violation of Title 18 USC 111 (a)( 1), Assault on a Federal
16
     Officer.
17

18
19

20
        Hr:-Juu~L
        Hon. Mitchel] D. Dembin
                                                    7:45 AM , Aug 3, 2019

                                                  Date/Time
        United States Magistrate Judge
21

22

23

24
                                                         3
25
26

27

28
